department of the treasury washington d fashington dc person to contact telephone number refer reply to t ep ra t2 date apr uu e o n e h t internal_revenue_service sin dollar_figure legend town a state b plan x plan y group c employees dear in response to a request for a private this letter is letter_ruling dated dated _ authorized representative regarding the federal_income_tax treatment of certain contributions to plan y under sec_414 submitted on your behalf by your and revised by letter of the internal_revenue_code the code the following facts and representations have been submitted town a a municipal corporation of state b initially a money_purchase_pension_plan for the benefit adopted plan x of its employees effective provide enhanced benefits to 1ts employees town a adopted plan y employees effective as of employees who previously were participants in plan x who a defined_benefit_plan for the benefit of its plan y covers any in order to made an irrevocable election to participate in plan y and to 200128vu6q9 page transfer his or her account from plan x to plan y collectively group c employees plan y is intended to be qualified under sec_401 a of the code and the related trust is intended to be exempt from federal_income_tax under sec_501 of the code plan y was submitted to the internal_revenue_service for a determination_letter on all employees of town a age or older who commence employment on or after plan y in plan y if they make an irrevocable election to participate may participate in plan y requires mandatory employee contributions of eight percent on behalf of participating employees by its terms authorizes town a obligation of group c employees and to make such contributions in lieu of these employees paying such contributions plan y to pick up the contribution group c employees will have no option to receive the picked-up contributions in cash instead contributions paid_by town a to plan y of having such based on the aforementioned facts and representations you have requested the following rulings that contributions made under town a's pick up plan will be treated as employer contributions for federal_income_tax purposes that contributions made under town a's pick up plan will be excluded from the employees' wages for purposes of federal_income_tax withholding that’ contributions made under town a's pick up plan will not constitute gross_income for federal_income_tax purposes until such time as they are distributed to the employees or their beneficiaries sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit bay page l the federal_income_tax treatment to be accorded of the code is specified in in that revenue contributions which are picked up by the employer within the meaning of sec_414 revrul_77_462 c b ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions of the code the school district’s revrul_77_462 the issue of whether contributions have been picked up and revrul_81_36 1981_1_cb_255 by an employer within the meaning of sec_414 h the code is addressed in revrul_81_35 revenue rulings established that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan the employer must specify that the the employee must not c b these of revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the pick up plan y and resolution 00-r-1 adopted by town a satisfy the criteria set forth in revrul_81_35 and revrul_81_36 because it specifies that town a will assume and pay mandatory employee contributions to plan y in lieu of contributions by group c employees and that group c employees may not elect to receive such contributions directly instead of having such contributions paid_by town a to plan y 3a page - accordingly we conclude that the contributions made under town a's pick up plan will be treated as employer contributions for federal_income_tax purposes ne the contributions made under town a's pick up plan will be excluded from the employees' wages for purposes of federal_income_tax withholding the contributions made under town a's pick up plan will not constitute gross_income for federal_income_tax purposes until such time as they are distributed to the employees or their beneficiaries because we have determined that the picked-up amounts are to be treated as employer contributions such amounts are excepted from wages as defined in sec_3401 a a of the code for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required from group c employees’ salaries with respect to such picked-up contributions sec_414 a picks up contributions through a reduction in salary an offset against future salary increases or a combination of both for purposes of the application of is immaterial whether town of the code it these rulings apply only if the effective date for the commencement of any proposed pick up is not any earlier than the later of the date the resolution is signed or the date it is put in effect these rulings are based on the assumption that plan y meets the requirements for qualification under sec_40l1 a contributions of the code at the time of the proposed no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 no opinion is expressed as to whether v b of the code this letter_ruling is directed only to the taxpayer that requested it that it may not be used or cited by others as precedent sec_6110 of the code provides b30 page a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours gigned joyce g fiowd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling notice
